14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Florence E. PRATHER, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 93-1653.
United States Court of Appeals, Fourth Circuit.
Argued:  Oct. 27, 1993Decided:  Jan. 12, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-1073-MJG)
Robert Bruce Lyons, Rockville, MD for appellant.
Jan Malia Lundelius, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, PA for appellee.
Charlotte Hardnett, Chief Counsel, Region III, Office of the General Counsel, Department of Health and Human Services, Philadelphia, PA
Richard D. Bennett, United States Attorney, Jeanette Plante, Assistant United States Attorney, Baltimore, MD for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and HALL and LUTTIG,
OPINION
PER CURIAM:


1
In this appeal we review the final judgment of the district court affirming the Secretary of Health and Human Service's decision that the Social Security Act requires the Secretary to reduce Florence Prather's deceased husband's Social Security disability benefits because of his receipt of public disability benefits under the Civil Service Retirement System.  Florence Prather raises two issues:  first, whether the phrase "average current earnings" as used in 42 U.S.C. Sec. 424a includes civil service wages not subject to Social Security taxes, and second, whether the 1981 amendment to 42 U.S.C. Sec. 424a, which provides for the reduction of Social Security disability benefits due to the receipt of public disability benefits other than workman's compensation, is unconstitutional under the Fifth Amendment of the United States Constitution.


2
Having considered the record in this case and the briefs, and after oral argument, we are of the opinion that the Secretary correctly interpreted 42 U.S.C. Sec. 424a, as amended, that the 1981 amendment thereto is not unconstitutional, and that the decision of the district court therefore should be affirmed.


3
Accordingly, we affirm on the opinion of the district court, Prather v. Shalala, No. MJG-92-1073 (D. Md. Apr. 20, 1993).

AFFIRMED